                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

JUSTIN WARD,                                         )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )      Case No. 3:20-cv-473-RJC-DCK
                                                     )
KYLEE L. ERVIN, individually, and as Trustee         )
for THE BLACKHORSE REAL ESTATE                       )
TRUST,                                               )
                                                     )
       Defendants.                                   )

            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
          MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. §1404(a)

       Defendants Kylee L. Ervin (“Ervin”), individually, and as Trustee for The Blackhorse Real

Estate Trust (the “Trust” and collectively with Ervin, “Defendants”) submit this Memorandum of

Law in Support of Defendants’ Motion to Transfer Venue pursuant to 28 U.S.C. §1404(a) (the

“Motion”). The Defendants request that this case be transferred from the United States District

Court for the Western District of North Carolina to the United States District Court for the Middle

District of Tennessee. In support of the Motion, and as more fully set forth below, the Defendants

submit that venue is more appropriate in the Middle District of Tennessee where (1) both the

Defendants reside; (2) an existing divorce action is occurring between Plaintiff Justin Ward

(“Ward”) and Defendant Ervin, which action was commenced by Ward; and (3) a separate lawsuit

is proceeding between Ervin and her companies and Ward and his companies.

                                      Factual Background

       This case is the third in a series of rapid succession lawsuits filed by the parties hereto.

This factual background is not intended as an exhaustive recitation of all background facts and

contentions, but merely as a guide to the Defendants’ arguments below.

                                                1

      Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 1 of 12
1.    Ervin and Ward were married on May 20, 2018 in Davidson County, Tennessee.
      Both before and after their marriage, Ervin and Ward had a tangled web of business
      connections involving various entities owned by Ervin (the “Diamond Entities,”)
      and various entities owned by Ward (the “Ward Entities”).

2.    Ervin and Ward are going through a contentious dissolution of both their personal
      and business relationships, and both sides have raised numerous allegations against
      the other.

3.    On June 17, 2020, Ervin’s Diamond Entities filed a lawsuit against Ward in the
      Chancery Court for Davidson County, Tennessee (a copy of which Complaint is
      attached hereto as Exhibit A, hereinafter the “Tennessee Litigation”) asserting
      causes of action against Ward for (i) conversion of corporate funds; (ii) conversion
      of corporate data; (iii) violations of the Tennessee Personal and Commercial
      Computer Act; (iv) violations of the Federal Computer Fraud and Abuse Act; (v)
      breaches of fiduciary duty; (vi) breach of contract; (vii) violations of the Tennessee
      Uniform Fraudulent Transfer Act; and (viii) unjust enrichment. Essentially, the
      Diamond Entities alleged that Ward had abused his position of trust and authority
      to enrich himself at the Diamond Entities’ expense. In the Tennessee Litigation, the
      Diamond Entities sought and received a Temporary Restraining Order against
      Ward.

4.    The following day, on June 18, 2020, Ward filed for divorce from Ervin in the
      Circuit Court for Davidson County, Tennessee (the “Divorce Proceeding”). A copy
      of the Complaint for Divorce is attached hereto as Exhibit B. In the Divorce
      Proceeding, Ward asserted, under oath, that he was a resident of Tennessee for at
      least six months prior to filing the Complaint for Divorce.

5.    Ward removed the Tennessee Litigation to the U.S. District Court for the Middle
      District of Tennessee, on June 26, 2020 commencing Case No. 3:20-cv-00542.

6.    Ervin and the Diamond Entities filed their First Amended Complaint against Ward
      and the Ward Entities on July 24, 2020 (a copy of which is attached hereto as
      Exhibit C), asserting causes of action for (i) conversion of corporate funds; (ii)
      conversion; (iii) conversion of corporate data; (iv) violations of the Tennessee
      Personal and Commercial Computer Act; (v) breaches of fiduciary duty; (vi)
      violations of the Tennessee Uniform Fraudulent Transfer Act; (vii) unjust
      enrichment; (viii) fraud against Ward; (ix) defamation against Ward; and (x)
      declaratory judgment.

7.    Ward and the Ward Entities filed an answer and counterclaim against Ervin and the
      Diamond Entities in the Tennessee Litigation on August 7, 2020 (copy attached as
      Exhibit D), asserting claims for: (i) breaches of contract by the Diamond Entities;
      (ii) unjust enrichment; and (iii) replevin.

8.    In addition, on July 16, 2020, Ward commenced this action against Ervin and the
      Trust in the General Court of Justice, Superior Court Division, for Mecklenburg

                                        2

Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 2 of 12
                County (the “North Carolina Litigation”), asserting claims for: (i) defamation
                against Ervin; (ii) punitive damages against Ervin; (iii) unjust enrichment against
                the Trust; (iv) imposition of a resulting trust against the Trust; (v) imposition of a
                constructive trust against the Trust; and (vi) declaratory judgment against the Trust.
                Service was not accomplished in the North Carolina Litigation until July 31, 2020.

        9.      Defendants filed their notice of removal of the North Carolina Litigation on August
                25, 2020, bringing the North Carolina Litigation into this Court.

                                              Argument

        The Defendants assert that venue transfer is particularly appropriate in this case for four

key reasons. First, transferring venue will conserve and consolidate judicial resources. Second,

transferring venue will consolidate and expedite discovery in all of the pending litigation. Third,

a venue transfer will drastically reduce the risk of disparate or inconsistent judgments. Fourth,

and finally, transferring venue to the Middle District of Tennessee will be a more accurate

reflection of the true hub of the parties’ relationship and its deterioration and dissolution, rather

than a venue with only tangential connection to that relationship.

        The Defendants request a venue transfer pursuant to 28 U.S.C. § 1404(a), which states, in

in pertinent part, the following: “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it might

have been brought.” 28 U.S.C.A. § 1404(a). The venue statute provides that “a civil action may be

brought in (1) a judicial district in which any defendant resides ... (2) a judicial district in which a

substantial part of the events or actions giving rise to the claim occurred, or a substantial part of

the property that is the subject of the action is situated; or (3) if there is no district in which

an action may otherwise be brought ... any judicial district in which any defendant is subject to the

court's personal jurisdiction with respect to such action.” 28 U.S.C. § 1391. As both Defendants

reside in the Middle District of Tennessee, venue in that district would have been proper pursuant

to Section 1391. In this situation, the Court has substantial discretion to decide


                                                   3

       Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 3 of 12
Section 1404(a) transfer motions by weighing various judge-made factors, all of which have been

developed to take account of “the convenience of the parties and witnesses” or “the interest of

justice” or both. Board of Trustees, Sheet Metal Workers Nat'l Fund v. Baylor Heating & Air

Conditioning, Inc., 702 F. Supp. 1253, 1255–57 & nn. 6, 14 (E.D. Va. 1988) (“the transfer calculus

is qualitative, not quantitative”); see also Akers v. Norfolk & W. Ry. Co., 378 F.2d 78, 80 (4th Cir.

1967) (reversal of § 1404(a) transfer decision for abuse of discretion).

        Courts consider and weigh the following factors when ruling on motions to transfer

pursuant to Section 1404(a): (1) plaintiff’s initial choice of the forum; (2) the relative ease of access

to sources of proof; (3) availability of compulsory process for attendance of unwilling, and the

costs of obtaining attendance of willing, witnesses; (4) possibility of view of premises, if view

would be appropriate to the action; (5) enforceability of a judgment if one is obtained; (6) relative

advantages and obstacles to a fair trial; (7) all other practical problems that make a trial easy,

expeditious, and inexpensive; (8) administrative difficulties of court congestion; (9) local interests

in having localized controversies settled at home; (10) the appropriateness in having the trial of a

diversity case in a forum that is at home with the state law that must govern the action; and (11)

avoidance of unnecessary problems with conflict of laws. Nutrition & Fitness, Inc. v. Blue Stuff,

Inc., 264 F.Supp.2d 357, 362 (W.D.N.C.2003) (citing Jim Crockett Promotions, Inc.

v. Action Media Group, Inc., 751 F. Supp. 93, 96 (W.D.N.C.1990)). When weighing these factors,

the caselaw cautions that the Court must keep in mind that a party seeking transfer has the burden

of persuasion and must show (1) “more than a bare balance of convenience in his favor” and (2)

“that a transfer does more than merely shift the inconvenience.” DMP Corp. v. Fruehauf

Corp., 617 F. Supp. 76, 77 (W.D.N.C. 1985).




                                                   4

       Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 4 of 12
        The Defendants submit that the background facts set forth above, together with the factor

analysis below, demonstrates that venue transfer is appropriate here.

   I.      Factor 1: Choice of Forum

        A plaintiff's choice of forum carries considerable weight; however, this choice is given far

less weight if the forum is neither the plaintiff's residence, Jim Crockett Promotions, Inc.

v. Action Media Group, Inc., 751 F. Supp. 93, 96 (W.D.N.C. 1990), nor the place where the

operative events occurred. Sandvik Intellectual Prop. AB v. Kennametal, Inc., 1:09–CV–163–MR,

2010 WL 1924505, at *6 (W.D.N.C. 2010).

        Ward’s choice of forum is entitled to little weight here. First, Ward has – under oath –

declared that he was a Tennessee resident as of June 18, 2020 for divorce purposes (see Exhibit

B). He now asserts that he is a resident of North Carolina, although it is unclear when that change

occurred. Regardless, this demonstrates that Ward is no stranger to Tennessee. Second, Ward has

elected to file a divorce action in Tennessee and his business, ACBI, LLC (referenced in the North

Carolina Litigation complaint) has filed a counterclaim in the Tennessee litigation against two of

the Diamond Entities. The Divorce Proceeding and Ward’s removal of the Tennessee litigation

both preceded the filing of the North Carolina Litigation. Third, Ward elected to participate in the

Tennessee Litigation prior to commencing the North Carolina Litigation. Finally, Ward knows that

Ervin and the Diamond Entities are in financial distress. Fourth, ACBI, LLC at issue in the North

Carolina Litigation is a Tennessee company that Ward has represented will continue to operate in

Tennessee. Fifth, many of the “operative facts” at issue, specifically those related to defamation

and whether Ward’s conversion of the Diamond Entities’ funds to establish an interest in the

subject property, occurred in Tennessee. As discussed below, the location of the North Carolina

Property is of little consequence to Ward’s actual claims.



                                                 5

        Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 5 of 12
          For the foregoing reasons, this factor either weights in favor of the Defendants.

   II.       Factor 2: The Residence of the Parties

          Ervin and the Trust are residents of the Middle District of Tennessee. As of June 18, 2020,

Ward asserted under oath that he was also a resident of the Middle District of Tennessee. This

factor therefore weighs in favor of transferring venue to the Middle District of Tennessee.

   III.      Factor 3: Access to Evidence

          A substantial majority of the evidence in the North Carolina Litigation appears, from a

reading of Ward’s Complaint, to be either in the form of electronic records (e-mail

communications, voicemails, electronic payment records or other accounting statements), easily

transmissible documents (other documents capable of being scanned), or testimony of witnesses.

None of these categories of evidence are particularly difficult to obtain in any venue. In addition,

as set forth below, it is likely that more witnesses are located in Tennessee than in North Carolina.

Accordingly, this factor weighs in favor of transferring venue or otherwise is neutral.

   IV.       Factor 4: Availability of Compulsory Process for Witnesses and the Costs of
             Transporting and Obtaining Witnesses

          This factor weighs in favor of the Defendants. While Ward and several individual witnesses

identified in his Complaint are based in North Carolina, Ervin, the Trust, several of the witnesses

identified in Ward’s complaint, and the witnesses that the Defendants would call in this action

reside in the Middle District of Tennessee or other districts. Ward alleges that Ervin has defamed

him to 33 individuals, which include employees of the Diamond Entities, banks of the Diamond

Entities, members of Ervin’s family, and industry participants with whom the Diamond Entities

and ACBI, LLC have a relationship. See Complaint, ¶ 35-36. To the extent trial subpoenas or

depositions are necessary for out-of-state witnesses, they can be obtained and authorized in either




                                                   6

         Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 6 of 12
forum. Given that a predominate number of witnesses are located in Tennessee, this factor weighs

in favor of transferring venue.

    V.       Factor 5: Possibility of Jury View

          This factor is neutral. Both the Tennessee Litigation and this matter involve jury demands.

The appearance of the real property involved in the North Carolina Litigation is irrelevant to the

claims at issue and a North Carolina jury and Tennessee jury are equally equipped to resolve the

factual allegations related to Ward’s claims.

    VI.      Factor 6: Enforceability of a Judgment and Factor 7: Advantages and Obstacles
             to a Fair Trial

          These factors are neutral. There is no argument that either the Middle District of Tennessee

or the Western District of North Carolina would not be able to render a final, full, fair and binding

judgment in this matter. Ward’s Complaint seeks the imposition of a trust or a declaration of

ownership in the North Carolina Property – neither claim requires a Court to have in rem

jurisdiction to be effective.

    VII.     Factor 8: Practical Issues Affecting Trial Expediency and Efficiency

          This factor weighs strongly in favor of granting the Defendants’ request to transfer venue.

          The Tennessee Litigation was commenced a month before the North Carolina Litigation.

In the Tennessee Litigation, Ervin and the Diamond Entities have alleged that Ward used his

position with the Diamond Entities and relationship with Ervin to misappropriate over $3 million

for his own use and benefit. Ervin has also asserted that Ward has engaged in communications

constituting defamation. In the North Carolina Litigation, Ward spends considerable time detailing

his involvement in the Diamond Entities. See Complaint, ¶¶ 11-22). In addition, Ward details in

the complaint his involvement with ACBI, LLC. See Complaint, ¶¶ 23-24. Ward’s defamation

claim is further focused on the allegation that Ervin improperly claimed that Ward embezzled and


                                                   7

         Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 7 of 12
stole millions of dollars from the Diamond Entities and its bank accounts, and was otherwise a

“con artist.” See, e.g., Complaint ¶¶ 28, 29, 31, 35. Ward has asserted that he is entitled to the

imposition of a trust or a declaration of ownership in the North Carolina Property because he

individually contributed to the maintenance and expenses associated with it. The Defendants will

answer stating that any contribution claimed by Ward arises from his conversion of the Diamond

Entities’ assets.

        Based on the foregoing, the claims and defenses in the North Carolina Litigation will

substantially overlap with the claims and defenses in the Tennessee Litigation. For example, the

Defendants intend to assert that Ward’s request for the imposition of a constructive or resulting

trust is improper because the funds used by Ward were those misappropriated from Ervin and the

Diamond Entities. Further, Ervin will argue that Ward’s request for punitive damages is improper

given (i) Ward’s unclean hands, as evidenced in the Tennessee Litigation, and (ii) Ward’s election

of remedies – filing for divorce for inappropriate marital conduct in Tennessee. While the overlap

of claims and evidence is not complete, it is substantial. Unless this case is transferred, this Court

will hear the same evidence and testimony that will be presented to the Middle District of

Tennessee. This Court will be asked to weigh that evidence, assess witness credibility, and draw

its own conclusions, which may be at odds with the conclusions reached by the Middle District of

Tennessee. This is not only inefficient and a waste of judicial resources, but also raises a real risk

of inconsistent or incompatible judgments.

        “The feasibility of consolidation is a significant factor in a transfer decision, although even

the pendency of an action in another district is important because of the positive effects it might

have in possible consolidation of discovery and convenience to witnesses and parties.” A.J. Indus.,

Inc. v. U.S. Dist. Court for Cent. Dist. of Cal., 503 F.2d 384, 386-87 (9th Cir. 1974). Here, the



                                                  8

       Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 8 of 12
possibility of consolidation with the Tennessee Litigation should weigh strongly in favor of

transferring venue. See, e.g., Hawkins v. Gerber Prods. Co., 924 F. Supp. 2d 1208, 1214 (S.D. Cal.

2013) (quoting Callaway Golf Co. v. Corp. Trade, Inc., No. 09-cv-384, 2010 WL 743829, at *7

(S.D. Cal. Mar. 1, 2010)); see United States v. Gonzales & Gonzales Bonds & Ins. Agency, Inc.,

677 F. Supp. 2d 987, 994 (W.D. Tenn. 2010) (transferring venue to “allow the transferee forum to

consolidate this case with the one currently pending before it, should the transferee court deem it

appropriate to do so” and noting that “consolidation would reduce the number of individual

pleadings and other papers the parties must file and enable a single court to address any common

issues of law—of which there appear to be several—across the cases”); see also Schmidt v. Leader

Dogs for the Blind, Inc., 544 F. Supp. 42, 47-48 (E.D. Pa. 1982).

       The claims asserted in the North Carolina Litigation can and should be transferred and

consolidated with those in the Tennessee Litigation. Venue transfer is appropriate.

   VIII. Factor 9: Relative Court Congestion Between Districts

       The Tennessee Litigation has seen the filing of a complaint, a motion for a temporary

restraining order and preliminary injunction, an amended complaint, an answer and counterclaim,

a motion for prejudgment attachment, and a motion for contempt. The Defendants are also

anticipating a motion for replevin filed by ACBI, LLC, which is an entity that Ward has involved

in the North Carolina Litigation. The parties have a pre-trial order, with discovery deadlines, and

a jury trial date. Specifically, on August 25, 2020, the Middle District of Tennessee set the

Tennessee Litigation for a jury trial on December 14, 2021. See Tennessee Litigation, Docket No.

31. Transferring venue and consolidating the North Carolina Litigation will not adversely impact

the docket congestion – or lack thereof – in the Middle District of Tennessee. It will only benefit




                                                9

      Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 9 of 12
this Court’s docket and will enable the parties to conduct a jury trial on December 14, 2021 as

currently scheduled. This factor weighs in favor of transferring venue.

   IX.      Factor 10: Competing Interests of State Law and Factor 11: Avoidance of Conflict
            of Laws

         The Trust is a Tennessee trust and explicitly governed by Tennessee law. The “Promises”

alleged by Ward that were made by Ervin and the Trust were made when all of the parties were

residents of Tennessee, such that those “Promises” and any resulting or constructive trust would

arise from that Tennessee conduct. The North Carolina Property is an asset of the Tennessee Trust,

and accordingly any action in the North Carolina Litigation will necessarily have a direct impact

on a Tennessee entity. Further, any defamatory statements allegedly made by Ervin in Tennessee

while Ward was still (or remains) a resident of Tennessee would be governed by Tennessee law.

In contrast, Ward will likely assert that the imposition of a trust or declaration of ownership should

be governed by North Carolina Law, given that the property at issue is in North Carolina. Ward

will also likely assert that North Carolina has a unique interest in deciding defamation claims made

by North Carolina citizens. Without admitting to the tenability of Ward’s claims, Defendants

submit that a District Court will be deciding issues of state law from a state in which the district is

not located. District Courts are obviously well equipped to deal with this situation. This factor is

neutral.

                                             Conclusion

         As set forth above, multiple Jim Crockett factors strongly favor transfer of venue. Judicial

economy is not served by overlapping discovery and proof, which is exceedingly likely if the

Tennessee Litigation and North Carolina Litigation proceed in different forums. Ervin, the

Diamond Entities, Ward, and the Ward Entities are each and all under some form of financial stress

at the moment, which counsels against multi-track, multi-forum litigation. Finally, and most


                                                  10

      Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 10 of 12
importantly, the parties already have counsel and a trial date in the Middle District of Tennessee.

The Tennessee Litigation will not be unduly delayed or otherwise impacted by the transfer of this

litigation and potential consolidation. A transfer of venue under these circumstances will benefit

this Court and will not operate to the detriment of any party.

       WHEREFORE, the Defendants submit that the North Carolina Litigation should be

transferred to the U.S. District Court for the Middle District of Tennessee.

       Respectfully submitted this 28th day of August, 2020.

                                              /s/ William R. Terpening
                                              William R. Terpening
                                              N.C. Bar 36418

                                              TERPENING LAW PLLC
                                              221 W. 11th Street
                                              Charlotte, North Carolina 28202
                                              (980) 265-1700
                                              terpening@terpeninglaw.com


                                              /s/ Griffin S. Dunham
                                              Griffin S. Dunham (TN BPR No. 027043)
                                              R. Alex Payne (TN BPR No. 031387)
                                              DUNHAM HILDEBRAND, PLLC
                                              2416 21st Avenue South, Suite 303
                                              Nashville, Tennessee 37212
                                              629.777.6529
                                              griffin@dhnashville.com

                                              Counsel for Defendants Kylee Ervin
                                              and The Blackhorse Real Estate Trust




                                                11

      Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 11 of 12
                              CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing MEMORANDUM OF LAW IN
SUPPORT OF DEFENDANTS’ MOTION TO TRANSFER VENUE PURSUANT TO 28
U.S.C. §1404(a) was filed electronically and served on the following counsel of record:

                                  G. Kirkland Hardymon
                                     Luke G. Thomas
                             Rayburn Cooper & Durham, P.A.
                             227 West Trade Street, Suite 1200
                              Charlotte, North Carolina 28202

                              Counsel for Plaintiff Justin Ward

      This the 28th day of August, 2020.


                                                  /s/ William R. Terpening
                                                  William R. Terpening




                                             12

     Case 3:20-cv-00473-RJC-DCK Document 6 Filed 08/28/20 Page 12 of 12
